Exhibit 10.4

 

IRREVOCABLE VOTING PROXY

 

THIS VOTING AGREEMENT (the “Agreement”) as of May 30, 2006 is made by and among
Cornell Capital Partners, LP (“Cornell”) and the other persons or entities named
on signature pages hereto (individually as “Shareholder” and collectively as the
“Shareholders” and with the Cornell, the “Parties”).

 

RECITALS

 

WHEREAS, the Shareholders are shareholders of Isonics Company, a California
Company (the “Company”) as well as holding the position of president, senior
vice president, vice president and chief financial officer;

 

WHEREAS, as additional consideration to Cornell for entering into the Securities
Purchase Agreement dated May 30, 2006 and the transaction documents related
thereto with the Company, the Shareholders desire to enter into this Agreement
for the purpose of granting an irrevocable proxy to exercise certain voting
rights of shares of stock of the Company at the shareholder’s meeting to be held
no later than October 31, 2006.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:

 

ARTICLE I

SHARES SUBJECT TO AGREEMENT

 

1.1           Shares Subject to Agreement.  The shares subject to the
irrevocable proxy provided in Section 2 are such shares of common stock of the
Company (the “Shares”) that are:

 

(a)          As of the date hereof, held in the names of the Shareholders in the
amounts set forth opposite each Shareholder’s name on Schedule 1 attached
hereto;

 

(b)         Any future issuance of voting shares of Capital Stock of the Company
to the Shareholders, provided however, that this Agreement is in effect at the
time of such issuance.

 

1.2           Adjustment of Shares.  In the event that the number of outstanding
shares of common stock is increased by a stock dividend, stock split, or similar
recapitalization of the Company, any additional shares issued to either
Shareholder shall be deemed Shares within the meaning of this Agreement. 

 

1

--------------------------------------------------------------------------------


 

ARTICLE II

GRANT OF PROXY

 

2.1           GRANT OF PROXY.  UPON THE EXECUTION OF THIS AGREEMENT AND EXHIBIT
A HERETO, THE SHAREHOLDERS GRANT TO DAVID GONZALEZ THEIR PROXY TO VOTE FOR THE
MATTERS DESCRIBED IN SECTIONS 4(L) AND 4(M) OF THE SECURITIES PURCHASE AGREEMENT
AT THE MEETING OF THE COMPANY’S SHAREHOLDERS TO BE HELD ON OR BEFORE OCTOBER 31,
2006.

 

2.2           Revocation of Prior Proxies.  The Shareholders hereby revoke and
cancel any and all proxies in respect of the Shares existing prior to the date
of this Agreement.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS

 

Each Shareholder represents and warrants to Cornell and the other Shareholders,
the following:

 

3.1           Requisite Power and Authority.  Shareholder has all the necessary
power and authority under all applicable provisions of law to execute and
deliver this Agreement and to carry out its provisions. All action on
Shareholder’s part required for the lawful execution and delivery of this
Agreement has been taken.  Upon execution and delivery, this Agreement will be
valid and binding obligation of Shareholder, enforceable in accordance with
their terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights, and (b) general principles of equity that
restrict the availability of equitable remedies.

 

3.2           Ownership of Shares.  Each Shareholder is the beneficial owner of
the Shares specified in Schedule 1 hereto opposite his name and that he does not
own directly or indirectly, any other shares of common stock of the Company as
of the date hereof.  There are no outstanding subscriptions, options, warrants,
rights, calls, commitments, conversion rights, rights of exchange, plans or
other agreements providing for the purchase, issuance or sale of the voting
shares, other than as contemplated by this Agreement.

 

ARTICLE IV

TERMINATION OF AGREEMENT

 

4.1           Termination.  This Agreement shall terminate upon casting of all
of the proxy votes as contemplated by Section 2.1 above.

 

ARTICLE V

MISCELLANEOUS

 

5.1           Governing Law/Venue. This Agreement shall be deemed to be made in,
governed by, interpreted under and construed in all respects in accordance with
the laws of the State of California , irrespective of the place of domicile or
residence of any Party, and without giving effect to any

 

2

--------------------------------------------------------------------------------


 

choice or conflict of laws provision or rule (whether of the State of California
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of California.  In the event of controversy
arising out of the interpretation, construction, performance or breach of this
Agreement, the Parties hereby agree and consent to the jurisdiction and venue of
the Superior Court of Los Angeles Cointy or the United States District Court of
for Central District of California.

 

5.2           Remedies.  The Parties shall have all the remedies available to
them for breach of this Agreement by law or in equity.  The Parties further
agree that in addition to all other remedies available at law or in equity, the
Parties will be entitled to specific performance of the obligations of each
party to this Agreement and immediate injunctive relief.  The Parties also agree
that if an action is brought in equity to enforce a party’s obligations, no
Shareholder will assert as a defense that there is an adequate remedy at law.

 

5.3           Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
Parties hereto.

 

5.4           Entire Agreement.  This Agreement, the Exhibits and Schedules
hereto, constitute the full and entire understanding and agreement between the
Parties with regard to the subject matter hereof and no Party shall be liable or
bound to any other in any manner by any representations, warranties, covenants
and agreements except as specifically set forth herein.

 

5.2           Amendment and Waiver.  This Agreement may not be amended or
modified.

 

4.6           Notices.  Any notices or other communications required or
permitted hereunder shall be deemed sufficiently given if personally delivered
to it or sent by registered mail or certified mail, postage prepaid, or by
prepaid telegram addressed as follows:

 

If to Cornell , to:

 

Cornell Capital Partners, LP

 

 

101 Hudson Street – Suite 3700

 

 

Jersey City, New Jersey 07030

 

 

Attention:Mark Angelo & David Gonzalez, Esq.

 

 

Telephone:

(201) 985-8300

 

 

Facsimile:

(201) 985-8266

 

 

 

If to Shareholder:

 

At such address on the Company’s stockholder ledger

 

or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have given as of the date so delivered, mailed or telegraphed.

 

5.7           Attorneys’ Fees. In the event that any dispute among the Parties
to this Agreement should result in litigation, the prevailing party in such
dispute shall be entitled to recover from the

 

3

--------------------------------------------------------------------------------


 

losing party all fees, costs and expenses of enforcing any right of such
prevailing party under or with respect to this Agreement.

 

5.8           Titles and Subtitles. The titles of the sections and subsections
of the Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

 

5.9           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.  The execution of this Agreement may be
transmitted by facsimile signatures.

 

5.10         Definitions.  All capitalized terms not otherwise defined herein
are defined as set forth in that certain Securities Purchase Agreement among the
Company and Cornell of even date herewith or documents referred to therein.

 

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO VOTING AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

COMPANY:

CORNELL CAPITAL PARTNERS, LP

By:       Yorkville Advisors, LLC

 

By:

 

 

Name:

Mark Angelo

 

Title:

President and Portfolio Manager

 

 

SHAREHOLDERS

 

 

 

 


JAMES E. ALEXANDER


 


 


 


 


 


 


 


BORIS RUBIZHEVSKY


 


 


 


 


 


 


 


LINDSAY A. GARDNER


 


 


 


 


 


 


 


JAMES SAKYS


 

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

CURRENT SHARE OWNERSHIP

 

SHAREHOLDER

 

CERTIFICATE NO.

 

SHARES OF COMMON STOCK

James E. Alexander

 

 

 

 

Boris Rubizhevsky

 

 

 

 

Lindsay A. Gardner

 

 

 

 

John Sakys

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

IRREVOCABLE PROXY

 

In consideration for Cornell Capital Partners, LP, a Delaware limited partnerhip
(“Cornell”), entering into the transactions pursuant to the Securities Purchase
Agreement and related documents all of which are dated May 30, 2006 with Isonic
Coproration, a California corporation (the “Company”) the undersigned
shareholders, holders of the Shares set forth with their names below do hereby
irrevocably appoint David Gonzalez, Esq., as nominee for Cornell, with full
power of substitution,  as proxy to vote and otherwise represent the Shares for
the following matters:

 

1.                                       The approval of an amendment to the
Company’s amended and restated articles of in Company to increase the number of
shares of authorized Common Stock from to at least 175,000,000 and the filing of
a preliminary and definitive Schedule 14A to be followed by the appropriate
filings with the California Secretary of State and which shall be effective as
soon thereafter as possible, but no later than December 31, 2006 and

 

2.                                       The issuance of a maximum 57,924,215
shares as Conversion Shares (being 64,000,000 maximum shares to be issued less
6,075,785 Conversion Shares (as defined in the Securities Purchase Agreement
dated May 30, 2006 by and between the Company and the Buyer), which will
registered in the Initial Registration Statement, as defined in the Investor’s
Registration Rights Agreement dated May 30, 2006 by and between the Company and
the Buyer, within the 19.99% requirement), (ii) shares issuable in payment of
interest on the Debentures; (iii) shares issuable as liquidated damages pursuant
to the Investor Registration Rights Agreement; and (iv) the Warrant Shares (the
“Total Transaction Shares”).  The term “Total Transaction Shares” does not
include 6,075,785 Conversion Shares, the Buyers Shares, and the shares of the
Company’s Common Stock issuable upon exercise of the 2,000,000 warrants with an
exercise price of $1.25 all of which have previously been issued to the Buyers.

 

Capitalized terms not otherwise defined herein are defined as set forth in that
certain Securities Purchase Agreement among the Company and Cornell of even date
herewith or documents referred to therein

 

The proxy holder named herein shall represent the undersigned for the purpose of
determining a quorum at any shareholders’ meeting that he attends.

 

SHAREHOLDERS

 

James E. Alexander

1,801,167

 

7

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Boris Rubizhevsky

 

1,067,372

 

 

 

 

 

 

 

Lindsay A. Gardner

 

250,548

 

 

 

 

 

 

 

John Sakys

 

4,024

 

 

8

--------------------------------------------------------------------------------